PEARSON, TILLMAN, Judge
(dissenting).
I would hold that when a seller arbitrarily refuses to close, the broker has earned his commission even though employed to effect a sale. Knowles v. Henderson, 156 Fla. 31, 22 So.2d 384, 169 A.L.R. 600. In Hanover Realty Corp. v. Codorno, Fla. 1957, 95 So.2d 420 the court recognized the *565rule of Knowles v. Henderson” but found * * * in the circumstances here no justification for the application of this rule * * I believe there is justification for the application of the rule to the present case.